EXHIBIT 10.1

 

 

Equity Agreement

 

This Agreement (“Agreement”) is entered into and effective this 11 day of
November, 2014 between Acxiom Corporation (“Acxiom”) and Travis May (“May”). 

 

In consideration for May’s agreement to accept the position of Senior Vice
President, Products for Acxiom, Acxiom agrees to provide the following treatment
to stock options and RSUs listed in Exhibit A to this Agreement (“Equity”):

 

1.



In the event of May’s involuntary termination other than for Cause, as defined
below, and notwithstanding anything to the contrary in any equity incentive plan
or agreement or the related award agreements, all Equity which is then
outstanding, to the extent not then vested, shall vest.  For the avoidance of
doubt, Exhibit A contains all Equity covered by this Agreement.

 

2.



“Cause” for termination by Acxiom of May’s employment shall mean: (i) the
willful failure by May to substantially perform his duties or follow the
reasonable and lawful instructions of his supervisor; provided, that May will be
allowed to cure such failure within thirty (30) days of delivery to May by
Acxiom of written demand for performance, which such written demand will
specifically identify the manner in which Acxiom believes May has not
substantially performed his duties; (ii) May engaging in willful misconduct or
gross negligence that is materially injurious to Acxiom, monetarily or
otherwise; (iii) May’s conviction of, or pleading guilty or nolo contendere to,
any felony or a fraud; or (iv) a material breach by May of any employment policy
of Acxiom, which, if curable, is not cured within thirty (30) days of delivery
to him by Acxiom of written notice thereof.

 

3.



As a condition to receiving accelerated Equity according to the terms of this
Agreement, May must execute a Release of Claims provided by Acxiom to May, which
execution shall not be revoked during any applicable revocation period pursuant
to the terms of the Release of Claims.

 

4.



In the event that May’s involuntary termination is following a Change in
Control, as defined by the 2010 Acxiom Senior Vice President and Special
Situation Associate Change in Control Policy (“Policy”) and is otherwise covered
by the terms of the Policy, then that Policy shall apply and the provisions of
this agreement shall become null and void.

 

5.



Terms and conditions related to May’s employment that are not expressly
referenced above will continue pursuant to May’s offer letter, the
Non-Competition and Non-Solicitation Agreement, the Associate Agreement and
applicable Acxiom plan documents.







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of date set forth above.

 

 

 

ACXIOM CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jennifer B. Compton

 

 

 

 

Name:

Jennifer B. Compton

 

 

 

 

Title:

Senior Vice President Human Resources

 

 

 

 

 

 

 

TRAVIS MAY

 

 

 

 

 

 

 

/s/ Travis May

 







--------------------------------------------------------------------------------

 



Exhibit A

 

 

Grant
Number

    

Grant Date

    

Grant Type

    

Number Shares
Outstanding

    

Unvested Shares
as of 11/11/2014

 

1005921

 

07/01/2014

 

RSU

 

117,860

 

117,860

 

1005795

 

07/24/2013

 

ISO

 

5,978

 

5,181

 

1005825

 

03/25/2014

 

ISO

 

63,773

 

63,773

 

1005839

 

03/20/2013

 

NQSO

 

59,787

 

51,816

 

1005853

 

01/24/2012

 

ISO

 

16,740

 

13,020

 

1005858

 

07/24/2012

 

ISO

 

6,377

 

5,315

 

1005881

 

12/01/2010

 

ISO

 

4,384

 

1,462

 

 



--------------------------------------------------------------------------------